                                                                                           1         LEACH KERN GRUCHOW
                                                                                                     ANDERSON SONG
                                                                                           2         SEAN L. ANDERSON
                                                                                                     Sanderson@lkglawfirm.com
                                                                                           3         Nevada Bar No. 7259
                                                                                                     T. CHASE PITTSENBARGER
                                                                                           4         cpittsenbarger@lkglawfirm.com
                                                                                                     Nevada Bar No. 13740
                                                                                           5         2525 Box Canyon Drive
                                                                                                     Las Vegas, NV 89128
                                                                                           6         Telephone:     (702) 538-9074
                                                                                                     Facsimile:     (702) 538-9113
                                                                                           7         Attorneys for Defendant
                                                                                                     Inspirada Community Association
                                                                                           8
                                                                                                                                                                             UNITED STATES DISTRICT COURT
                                                                                           9
                                                                                                                                                                                   DISTRICT OF NEVADA
                                                                                          10
                                                                                                     BANK OF AMERICA, N.A.,                                                                     Case No. 2:16-cv-000438-MMD-PAL
                                                                                          11
                                                                                               8945 West Russell Road, Suite 330, Las Vegas, NV 89148
                                   Telephone: (702) 538-9074 – Facsimile (702) 538-9113




                                                                                                Telephone: (702) 538-9074 – Facsimile (702) 538-9113
LEACH KERN GRUCHOW ANDERSON SONG




                                                                                                                                                               Plaintiff,                       STIPULATION AND ORDER TO
                                    2525 Box Canyon Drive, Las Vegas, Nevada 89128




                                                                                          12
                                                                                                   LEACH JOHNSON SONG & GRUCHOW




                                                                                                                                                                                                EXTEND TIME FOR DEFENDANT
                                                                                                     vs.                                                                                        INSPIRADA COMMUNITY
                                                                                          13                                                                                                    ASSOCIATION TO RESPOND TO
                                                                                                     INSPIRADA             COMMUNITY                                                            BANK OF AMERICA, N.A. AND
                                                                                          14         ASSOCIATION; SATICOY BAY, LLC                                                              SATICOY BAY, LLC SERIES 2080
                                                                                                     SERIES 2080 ARTISTIC FLAIR WALK;                                                           ARTISTIC FLAIR WALK’S MOTIONS
                                                                                          15         LEACH, JOHNSON, SONG &GRUCHOW;                                                             FOR SUMMARY JUDGMENT
                                                                                          16                                                                   Defendants.
                                                                                          17         SATICOY BAY LLC SERIES                                                            2080
                                                                                                     ARTISTIC FLAIR WALK,
                                                                                          18
                                                                                                                                                               Counterclaimant,
                                                                                          19
                                                                                                     vs.
                                                                                          20
                                                                                                     BANK OF AMERICA, N.A.,
                                                                                          21
                                                                                                                                                               Counterdefendant.
                                                                                          22

                                                                                          23                                                            Plaintiff Bank of America, N.A. (“Plaintiff”), Defendant Saticoy Bay, LLC Series 2080
                                                                                          24         Artistic Flair Walk (“Saticoy) and Defendant Inspirada Community Association (“Association”),
                                                                                          25         by and through their undersigned counsel, hereby stipulate and agree as follows:
                                                                                          26                                                            1. Plaintiff filed its Motion for Partial Summary Judgment on November 1, 2018 (ECF
                                                                                          27                                                               84). Said Motion was served on the Association on November 1, 2018.
                                                                                          28                                                            2. Saticoy filed its Motion for Partial Summary Judgment on November 1, 2018 (ECF
                                                                                           1                                                               85). Said Motion was served on the Association on November 1, 2018.

                                                                                           2                                                            3. Pursuant to Local Rule, Responses to the Motions are due on or before November 26,

                                                                                           3                                                               2018.

                                                                                           4                                                            4. The law firm of Leach Kern Gruchow Anderson Song is in the process of substituting

                                                                                           5                                                               in to represent the Association in this matter. The Motion to Substitute Counsel for

                                                                                           6                                                               the Association was only recently submitted to the Association and the Robbins Law

                                                                                           7                                                               Firm for their review and execution.

                                                                                           8                                                            5. Plaintiff, Saticoy and the Association by and through their counsel hereby agree and

                                                                                           9                                                               stipulate to allow the Association an extension of time to file its Response to the

                                                                                          10                                                               Motions for Summary Judgment. The Association shall have up to and including
                                                                                               8945 West Russell Road, Suite 330, Las Vegas, NV 89148
                                   Telephone: (702) 538-9074 – Facsimile (702) 538-9113




                                                                                                Telephone: (702) 538-9074 – Facsimile (702) 538-9113
LEACH KERN GRUCHOW ANDERSON SONG
                                    2525 Box Canyon Drive, Las Vegas, Nevada 89128




                                                                                          11                                                               December 10, 2018, to file its Responses.
                                                                                                   LEACH JOHNSON SONG & GRUCHOW




                                                                                          12           ///

                                                                                          13           ///

                                                                                          14           ///

                                                                                          15           ///

                                                                                          16           ///

                                                                                          17           ///

                                                                                          18           ///

                                                                                          19           ///

                                                                                          20           ///

                                                                                          21           ///

                                                                                          22           ///

                                                                                          23           ///

                                                                                          24           ///

                                                                                          25           ///

                                                                                          26           ///

                                                                                          27           ///

                                                                                          28           ///
                                                                                                                                                                                              -2-
                                                                                           1                                                            This is the parties’ first request and is not intended for the purposes of prejudice or delay.

                                                                                           2                                                            DATED this 26th day of November, 2018.

                                                                                           3           AKERMAN LLP                                                                                  LAW OFFICES OF MICHAEL F. BOHN, ESQ., LTD.

                                                                                           4           /s/ Scott Lachman                                                                            /s/ Adam R. Trippiedi
                                                                                                       _____________________________________                                                        _____________________________________
                                                                                           5           Ariel E. Stern                                                                               Michael F. Bohn
                                                                                           6           Nevada Bar No. 8276                                                                          Nevada Bar No. 1641
                                                                                                       Scott R. Lachman                                                                             Adam R. Trippiedi
                                                                                           7           Nevada Bar No. 12016                                                                         Nevada Bar No. 12294
                                                                                                       1635 Village Center Circle, Suite 200                                                        2260 Corporate Circle, Suite 480
                                                                                           8           Las Vegas, Nevada 89134                                                                      Henderson, Nevada 89074
                                                                                                       Counsel for Plaintiff                                                                        Counsel for Saticoy Bay LLC Series 2080
                                                                                           9                                                                                                        Artistic Flair Walk
                                                                                                       LEACH JOHNSON SONG & GRUCHOW
                                                                                          10
                                                                                               8945 West Russell Road, Suite 330, Las Vegas, NV 89148
                                   Telephone: (702) 538-9074 – Facsimile (702) 538-9113




                                                                                                Telephone: (702) 538-9074 – Facsimile (702) 538-9113
LEACH KERN GRUCHOW ANDERSON SONG




                                                                                                       /s/ T. Chase Pittsenbarger
                                    2525 Box Canyon Drive, Las Vegas, Nevada 89128




                                                                                          11
                                                                                                   LEACH JOHNSON SONG & GRUCHOW




                                                                                                       _____________________________________
                                                                                          12           Sean L. Anderson
                                                                                                       Nevada Bar No. 7259
                                                                                          13           T. Chase Pittsenbarger
                                                                                                       Nevada Bar No. 13740
                                                                                          14           8945 West Russell Road, Suite 300
                                                                                                       Las Vegas, Nevada 89148
                                                                                          15           Attorneys for Defendant Inspirada Community
                                                                                                       Association
                                                                                          16

                                                                                          17

                                                                                          18                                                                                                  ORDER

                                                                                          19                                                            IT IS SO ORDERED.

                                                                                          20                                                                        17th day of December, 2018.
                                                                                                                                                        Dated this ______

                                                                                          21

                                                                                          22                                                                                                   __________________________________________
                                                                                                                                                                                               UNITED STATES DISTRICT COURT JUDGE
                                                                                          23

                                                                                          24

                                                                                          25

                                                                                          26
                                                                                          27

                                                                                          28
                                                                                                                                                                                                 -3-
